Citation Nr: 0808181	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-23 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for diabetes mellitus (DM) 
type II with erectile dysfunction, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel

                                      

INTRODUCTION

The veteran had active duty from July 1968 to July 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 2005 and 
April 2006 by the Department of Veterans Affairs (VA) 
Atlanta, Georgia Regional Office (RO), which continued a 
disability rating of 20 percent for his DM which was granted 
in October 2003.


FINDINGS OF FACT

The veteran's DM currently requires the use of insulin but 
does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DM type 
II with erectile dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 
7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established for DM associated with 
herbicide exposure by rating decision of October  2003.  A 20 
percent rating was provided, effective from September 2001.  
The RO maintained the 20 percent rating in its decision from 
August 2005.  The RO assigned a separate 10 percent rating 
for peripheral neuropathy of each foot.  The RO has also 
granted an award of special monthly compensation for loss of 
use of a creative organ due to the erectile dysfunction.

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  It is also noted that 
staged ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different findings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

In the current case, the veteran is evaluated as 20 percent 
disabled for his service-connected DM type II.  He contends 
that he is entitled to a higher disability rating. A 20 
percent evaluation is assigned for DM requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for DM 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned for DM requiring 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Complications of DM are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 38 C.F.R. § 4.119, Note (1) 
(2007).

The pertinent evidence in this case includes treatment 
records from private and VA physicians.  In addition, there 
are reports from VA disability evaluation examinations.

The Board has considered the full history of the disability.  
Examination records from the veteran's private physician 
dated December 2001 show that the veteran was placed on a 
restrictive diet and instructed to take Glucophage.  
Furthermore, a physician's statement prepared by the 
veteran's private doctor in September 2002 states that the 
veteran's DM is "controlled with diet and Glucophage."  A 
DM examination report from a VA facility in November 2002 
contains statements from the veteran where he states his 
physical activity has not been restricted though he does 
experience some pain in his feet.  The VA physician did not 
alter his then present course of treatment of a controlled 
diet and Glucophage nor did he instruct the veteran to 
restrict his physical activities.  Subsequent VA treatment 
records from June 2004 and August 2004 disclose that the 
veteran's DM was uncontrolled and that he was taking 
different medication but not insulin.  The records also 
disclose that the veteran was provided with nutrition 
counseling to help with his diabetic condition.  

A November 2005 VA treatment record reflects that regular 
exercise was to be incorporated into the veteran's treatment 
program.  The Board notes that a VA treatment record from 
March 2006 discloses that the veteran started using insulin 
on January 2006.  The March 2006 record also noted that 
physical activity was not restricted and the veteran was 
placed on a 2000 calorie diet.  

In this claim, a rating in excess of 20 percent for DM is not 
warranted.  The Board notes that the veteran is currently 
treating his DM with insulin.  However, the evidence of 
record shows that the veteran's course of treatment does not 
include a regulation of activities.  This other requirement 
is needed to increase the disability rating to 40 percent.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board also notes that the veteran has not been instructed 
by a VA physician to restrict his physical activities.  
Though, the veteran does experience discomfort in his feet, 
especially when walking for a long distance, he has not been 
instructed to limit his physical activity.  Regular physical 
activity is required to assist DM patients with the treatment 
and control of the disease.  A physician treating a patient 
for DM type II would not recommend reducing physical activity 
unless the circumstances require it.  The evidence of record 
does not contain any disclosures where a private or VA 
physician instructed the veteran to reduce or restrict his 
physical activity.  On the contrary, the VA treatment records 
show that he has been instructed to exercise.  In addition, 
in his appeal statement of July 2006, the veteran reported 
that he exercises regularly.  Accordingly, the Board 
concludes that the criteria for a rating in excess of 20 
percent for DM type II have not been met.  

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board finds that the content requirements of the duty 
notify have been
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The May 2005 and March 2006 letters from the RO 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letters adequately informed the veteran that he should 
submit any additional evidence that he has in his possession.  
The Board notes that the letters provided extensive advice 
regarding evidence which could be submitted to support the 
claim, as is required by the Court of Appeals for Veterans 
Claims (Court) in the case of Vasquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008).  In this regard, 
the letters explains that the veteran should provide the RO 
with the most recent records which document the treatment for 
the condition underlying the veteran's claim.  The veteran 
should submit evidence showing that the service connected DM 
increased in severity.  The letter provides guidance as to 
what documents the veteran should submit to assist with the 
RO's review.  The veteran may provide statements from his 
doctor, containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
the examinations and tests.  The veteran would not be limited 
to only information provided by treating physicians but may 
also provide statements from individuals who can describe 
from their own experience how the veteran's condition became 
worse.  The veteran would also be able to provide his own 
statements which detail the severity of his condition if he 
has not recently sought medical attention.  Instructions are 
also included to inform the veteran that the VA can assist 
the veteran in obtaining treatment records from VA facilities 
or facilities authorized by the VA to provide treatments and 
examinations.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has been provided VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 


ORDER

Entitlement to an increased disability rating in excess of 20 
percent for DM type II with erectile dysfunction is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


